Citation Nr: 1207963	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the left index finger.

2.  Entitlement to service connection for loss of use of the right hand due to arthritis, secondary to the service-connected residuals of sprain to the left index finger.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to an effective date prior to May 9, 2003 for a 10 percent rating for residuals of sprain to the left index finger.

5.  Entitlement to an effective date prior to October 21, 2004 for a 20 percent rating for hypersensitivity of the nerves of the left index finger, median nerve, and wrist.  

6.  Entitlement to an increased rating in excess of 10 percent for residuals of sprain to the left index finger, to include consideration of loss of use due to sprain and arthritis of the left index finger.

7.  Entitlement to an initial rating in excess of 20 percent for hypersensitivity of the nerves of the left index finger, median nerve and wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted an increased rating of 10 percent, effective May 9, 2003, for residuals of strain to the left index finger; granted service connection for hypersensitivity of the nerves of the left index finger, assigning a 20 percent rating effective October 21, 2004; and denied service connection for arthritis of the left index finger, loss of use of the left index finger due to sprain and arthritis, loss of use of the right hand secondary to the service-connected left index finger sprain, and a low back disorder.  

The issue of entitlement to service connection for loss of use of the left index finger is considered as part of the increased rating claim for residuals of strain of the left index finger.  Thus, the matter has been modified as reflected on the first page of this decision.

While the RO framed the earlier effective date issue as only involving the 10 percent rating for residuals of sprain to the left index finger, the Board also considers the grant of a separate 20 percent rating for neurological impairment of the left index finger as part of the earlier effective date claim for a higher rating, and has modified the issue as reflected on the cover page.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

There is no Statement of the Case listing the issue of entitlement to an effective date prior to October 21, 2004 for the assignment of an initial 20 percent rating for hypersensitivity.  However, there is no prejudice to the Veteran as this issue was addressed and discussed within the body of the May 2008 Statement of the Case (page 25, first paragraph).  Therefore, the RO is shown to have considered this matter prior to review by the Board.

After the RO denied service connection for loss of use of the right hand in June 2005, the Veteran's February 2006 notice of disagreement, apparently in error, mentioned loss of use of the left hand.  In the May 2008 statement of the case, the RO listed the issue of service connection for loss of use of the right hand and the Veteran perfected an appeal for loss of use of the right hand later that month.  The Board construes the right hand claim as on appeal.  The Veteran's notice of disagreement listing the left hand claim was apparently in error, as noted by many his subsequent statements referencing his right hand.  

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that the Veteran has arthritis in his left index finger secondary to his residuals of sprain to the left index finger.

2.  The competent and probative evidence of record shows that the Veteran does not have a current right hand disability.

3.  In a September 1993 rating decision, the RO granted service connection for residuals of a sprain to the left index finger and assigned a noncompensable disability rating, effective July 28, 1993.  The Veteran did not appeal.

4.  The Veteran sought VA outpatient treatment for his left index finger on December 4, 1998, noting complaints of painful limited motion and inability to close his fist completely, which is considered an informal claim for an increased rating; but there is no evidence within the one-year period prior to the Veteran's informal claim for an increase on December 4, 1998 establishing that the symptoms associated with the Veteran's residuals of sprain to the left index finger warranted a 10 percent disability rating.
 
5.  The medical evidence does not establish neurological symptoms associated with the residuals of sprain to the left index finger prior to October 21, 2004.

6.  The Veteran's left index finger disability is manifested by pain in the index finger and thumb, numbness, limitation of motion, decreased grip strength, weakness, and inability to make a fist.   


CONCLUSIONS OF LAW

1.  Arthritis of the left index finger was caused by the service-connected residuals of sprain to the left index finger.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2011).

2.  A right hand disability, to include loss of use, is not related to any service-connected left finger disability, and was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

3.  The criteria for an effective date of December 4, 1998, but no earlier, for the award of a 10 percent evaluation for residuals of a sprain to the left index finger have been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2011).

4.  The criteria for an effective date earlier than October 21, 2004 for the award of a 20 percent evaluation for hypersensitivity of the nerves of the left index finger, median nerve, and wrist have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2011).

5.  The criteria for entitlement to a disability rating in excess of 10 percent for residuals of sprain to the left index finger with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.40, 4.45, 4.59, 4.68, 4.69, 4.71a, DC 5225 (effective prior to August 26, 2002); Diagnostic Codes (DCs) 5003, 5225-5229 (2011). 

6.  The criteria for entitlement to an initial rating in excess of 20 percent rating for hypersensitivity of the nerves of the left index finger, median nerve, and wrist have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.321, 4.1, 4.7, 4.120, 4.123, 4.124, 4.124a, DC 8515 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in February 2005, April 2006, January 2008, and July 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified in the January 2008 and July 2008 letters that he should submit evidence demonstrating the effect that worsening of his service-connected residuals of left index finger sprain has on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The April 2006, January 2008, and July 2008 letters also provided the Veteran with information on how VA determines and assigns effective dates.  Regardless, with respect to the initial rating claim for neurological impairment and effective date issues, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection and assigned an evaluation and effective date for the neurological impairment and the service-connected left index finger disability, the Secretary had no obligation to provide further notice under the statute.  Id.  As such, the February 2005, April 2006, January 2008, and July 2008 letters satisfied VA's duty to notify. 

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records.  The RO also has provided him with three VA examinations.  The examination reports obtained contain sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Although the Veteran's right hand was not specifically examined on the VA hand examination in May 2006, as explained below, remand for an examination of the right hand is not warranted.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


II.  Service Connection 

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Certain chronic disabilities, including arthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).


A.  Service connection for arthritis of the left index finger

The Veteran seeks service connection for arthritis of the left index finger, as secondary to his service-connected residuals of strain to the left index finger.  A June 2003 VA outpatient treatment record notes degenerative joint disease of the left forefinger.  A VA x-ray examination in May 2006 mentioned that there were no significant degenerative changes in the left index finger, however.  

Nonetheless, based on these findings, the Board resolves all doubt and determines that service connection for arthritis of the left index finger, as secondary to the service-connected residuals of strain to the left finger, is warranted.  See 38 C.F.R. § 3.310(a).

B.  Service connection for the right hand

The Veteran contends that he has loss of use of his right hand due to arthritis secondary to his service-connected left index finger disability.  

There is no medical evidence reflecting injury or treatment for the right hand at any time after service.  Also, although the Veteran only contends that he has a right hand disability secondary to his left index finger disability, it is worth mentioning that the service treatment records do not show any treatment or injury for the right hand.  

An October 1993 VA x-ray study of the right hand shows the joint spaces were well-maintained with no bony abnormality or fracture noted.  The impression was negative study of the right hand.  A May 2006 VA orthopedic examination report notes that the Veteran is right hand dominant but does not mention any disability in the right hand.

In sum, the medical evidence of record, including the service treatment records and post-service medical records dated from 1993 to 2006, reveal no complaints or abnormal findings of the right hand.  

Also, the Veteran has not specifically described any current right hand symptomatology.  Rather, he had made a broad statement that he has "loss of use," while providing no other details or explanation pertaining to his right hand. 

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current right hand disability, including any loss of use of the right hand.  There is no competent and credible lay or medical evidence of record showing the presence of a right hand disorder.  In the absence of competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, a VA examination of the right hand is not required.  See 38 C.F.R. § 3.159(c)(4)(A).   

As such, the Board finds that the criteria for service connection for a right hand disability are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


III.  Earlier Effective Date

The Veteran seeks entitlement to earlier effective dates for the ratings assigned to his left index finger.  He was initially granted service connection for residuals of a sprain to the left index finger in a September 29, 1993 rating decision and was assigned a noncompensable evaluation, effective July 28, 1993.  The Veteran was notified of this decision by letter dated October 21, 1993.  He did not appeal, and that decision is final.  

The Veteran filed a claim for an increased rating in October 2004, reporting that he had loss of use of and arthritis of his left index finger.  In a June 2005 rating decision, the RO increased the Veteran's disability rating to 10 percent, effective May 9, 2003, the date of a VA outpatient treatment record for the left hand.  The RO also granted service connection for hypersensitivity of the nerves of the left index finger, median nerve, and wrist, secondary to the sprain of the left index finger assigning a 20 percent rating, effective October 21, 2004, the date of the Veteran's claim.

The Veteran argues that an earlier effective date for the 10 percent evaluation for his residuals of sprain of the left index finger is warranted because he was originally granted service connection for this disability in September 29, 1993.  On a separate statement in February 2006 he also stated that he should receive a 30 percent rating for his service-connected left finger disabilities dated back to May 9, 2003.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The general rule with respect to the effective date for the grant of direct service connection is the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) and (b)(1); 38 C.F.R. § 3.400(b)(2).

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof." 38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).  An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).  See 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110  and 38 C.F.R § 3.400  means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§3.1(p); 3.155.  The regulation which governs informal claims, 38 C.F.R. §3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established. 

In this case, it is undisputed that the Veteran did not appeal the RO's September 29, 1993 decision, and thus, absent clear and unmistakable error in this decision, which the Veteran does not allege, this determination is final. 38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266; 38 C.F.R. §§ 20.1100 , 20.1104, 20.1403, 20.1404; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (barring de novo consideration of effective dates after finality attached to a VA decision).  Since this decision is final, the question with respect to the increased rating claim for residuals of sprain to the left index finger becomes whether an earlier effective date is assignable between September 29, 1993 (i.e., the date of the last final decision), and May 9, 2003 (i.e., the date of a VA outpatient treatment record that was treated as an informal claim for an increased rating). 

A careful review of the evidence of the record shows that following the RO's September 29, 1993 decision, the Veteran sought outpatient treatment at a VA facility on December 4, 1998.  It was noted that the Veteran had complaints of left index finger tenderness and allegedly could not make a fist on account of the local pain.  The assessment was post-traumatic arthropathy of the left index finger.  

As noted, under 38 C.F.R. §3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization, if such a report relates to examination or treatment of a disability for which service connection has previously been established.  Thus, the December 4, 1998 treatment record can be considered an informal claim for an increased rating.  This treatment record shows the Veteran's complaints of painful limitation of motion due to the left index finger including his reports that he cannot make a fist with his left hand, which is consistent with the record dated on May 9, 2003 showing inability to close fist completely in the left hand and pain in the left index finger.  As the Veteran's increased rating was assigned based on limitation of motion due to pain, which was shown as early as December 4, 1998, an earlier effective date is warranted.

A rating effective prior to this date is not established, as there are no treatment reports of record establishing impairment in the left index finger during the period of time between September 29, 1993 and December 4, 1998 and it is not factually ascertainable that the Veteran's service-connected left index finger disability met the criteria for the higher 10 percent rating prior to December 4, 1998.  The only relevant treatment record is an October 1993 VA x-ray examination report showing a negative study of the left hand.  Further, there is no written communication of record showing an intent to file a claim for an increased rating during this time period.  Therefore, an effective date of December 4, 1998, but no earlier, is warranted for the 10 percent rating assigned for residuals of strain to the left index finger.

Regarding the initial rating claim for the separate neurological impairment associated with the left index finger, the question is whether there was an informal claim submitted prior to October 21, 2004, the date of the Veteran's increased rating claim for the left index finger.  

The record shows that the Veteran did not submit a claim for separate neurological impairment for his left index finger prior to October 21, 2004.  Moreover, even if the neurological rating was considered as part of the increased rating claim for residuals of sprain to the left index finger, the medical evidence does not show neurological impairment associated with the left index finger disability until the February 2005 VA examination report, which is after the date of the October 21, 2004 claim.  Thus, there were no informal claims prior to October 21, 2004 regarding a separate rating for neurological impairment.  Moreover, the medical evidence did not establish entitlement to a separate neurological rating until after the date of the October 21, 2004 claim.  

In light of the foregoing, the Board finds an effective date of December 4, 1998, but no earlier, is warranted for the increased evaluation for the left index finger disability; and that an effective date earlier than October 21, 2004 for the assignment of the 20 percent rating for hypersensitivity of the nerves of the left index finger, median nerves, and wrists is not warranted.  To the extent that an effective date prior to December 4, 1998 for the left index finger sprain residuals and earlier than October 21, 2004 for the neurological impairment is not found, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for effective dates even earlier than December 4, 1998 or October 21, 2004, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

IV.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the level of hypersensitivity to the nerves of the left index finger and a uniform rating is warranted. 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's residuals of sprain to the left index finger have remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  

A.  Residuals of sprain to the left index finger with arthritis

The RO originally granted service connection for residuals of sprain to the left index finger in September 1993 assigning a noncompensable rating.  

In October 2004, the Veteran filed an increased rating claim for his service-connected left index finger disability.  However, as discussed in the above section, a December 4, 1998 VA treatment record is considered an informal increased rating claim for the left finger disability.  

The RO granted an increased rating of 10 percent for residuals of sprain to the left index finger in a June 2005 rating decision, effective from May 9, 2003, the date of a VA outpatient treatment record.  In the present decision, the Board has assigned an earlier effective date of December 4, 1998 for the 10 percent rating assigned by the RO for residuals of sprain to the left finger.  

The Veteran is not satisfied with the 10 percent rating.  He contends that he has arthritis and loss of use of the left index finger secondary to his service-connected injury.

The Veteran's residuals of sprain to the left index finger is rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5225-5229.  

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including, effective August 26, 2002, the rating criteria for evaluating impairment of a single finger.  See 67 Fed. Reg. 48784 -87 (July 26, 2002).  The RO has not considered the former regulations for the left index finger, as the RO assigned an effective date on May 9, 2003, which was subsequent to the regulatory changes for the fingers.  The Veteran is not prejudiced by this, however, as the substance of DC 5225 essentially remained the same.  Therefore, there is no prejudice to the Veteran by this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The General Counsel  of VA, citing United States Supreme Court and U.S. Court of Appeals for the Federal Circuit precedent, has held when a new regulation is issued while a claim is pending before VA, VA must first determine whether the regulation identifies the types of claims to which it applies.  If the regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7-2003 (November 19, 2003). 

It appears to the Board that, in cases such as this, the General Counsel's opinion dictates that the "old" criteria for evaluating finger disabilities apply prior to the change in regulation, or August 26, 2002, and that the new criteria apply thereafter.  Regardless of this interpretation, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  See VAOPGCPREC 3-2000 (2000). 

Under the prior rating criteria, a 10 percent disability rating was the only schedular rating available for ankylosis of the index finger under DC 5225.  However, the schedule indicated that extremely unfavorable ankylosis would be rated as amputation under DCs 5152 through 5156.  In order to classify the severity of ankylosis and limitation of motion of the fifth finger, it is necessary to evaluate whether motion is possible to within two inches (5.1 centimeters) of the median transverse fold of the palm.  See 38 C.F.R. § 4.71and 4.71a, Multiple Fingers: Favorable Ankylosis (2002).  If the Veteran is able to do so, the rating will be for favorable ankylosis, otherwise unfavorable. 

The new rating criteria provide a 10 percent evaluation for ankylosis of the index finger, whether it is favorable or unfavorable. 38 C.F.R. § 4.71a, DC 5225, as amended by 67 Fed. Reg. 48784 - 87 (July 26, 2002).  Again, a 10 percent rating is the only schedular rating available for this disorder.  The rating schedule indicates that VA can also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  

For the little finger (digit V), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand." 

The new rating criteria also provide evaluations for limitation of motion of fingers. For the index finger, the highest schedular rating provided is 10 percent, whether it affects the minor or the major hand. 38 C.F.R. § 4.71a, DC 5229, as added by 67 Fed. Reg. 48784 -87 (July 26, 2002).  Motion of the thumb and fingers should be described by appropriate reference to the joints whose movement is limited, with a statement as to how near, in centimeters, the tip of the thumb can approximate the fingers, or how near the tips of the fingers can approximate the proximal transverse crease of palm. 38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 48784 -87 (July 26, 2002). 

With respect to evaluation of ankylosis of the index finger: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto. (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position. (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as unfavorable ankylosis. (iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as favorable ankylosis. 

A December 4, 1998 VA outpatient treatment record shows the Veteran was seen with complaints of left index finger tenderness and allegedly could not make a fist on account of the local pain.  The assessment was post-traumatic arthropathy of the left index finger.

A May 9, 2003 VA outpatient treatment record shows the Veteran stated that he did lots of typing on the job and had pain in the hand, especially the index finger, and could not close his fist completely.  On physical examination of the left hand there was no clubbing, cyanosis, or edema.  There was inability to close the fist completely but general good range of motion.  There was tenderness to palpation between the 2nd and 3rd metacarpals.  The impression was chronic left hand pain secondary to military injury.  X-rays showed mild medial curvature of the index finger of questionable significance and otherwise unremarkable radiographic study of the left hand.

A June 2003 VA outpatient treatment record shows the Veteran had pain, stiffness, and inability to completely flex his proximal interphalangeal (PIP) joint after dislocating the left forefinger PIP in 1973.  On objective evaluation, the Veteran was unable to completely flex his left forefinger at the PIP joint.  The diagnosis was degenerative joint disease of the left forefinger of the PIP joint.  

In September 2004, the Veteran stated that his hand was tender and he could not use it to apply any pressure.  The assessment was traumatic arthropathy.

A February 2005 VA examination report shows that examination of the left hand, mainly the left index finger showed a slightly swollen interphalangeal joint with definite hypersensitivity along the nerves in the left index finger, median nerve, and wrist.  Range of motion of the left index finger at the metacarpophalangeal (MCP) joint was 0 to 90 degrees, at the PIP joint, 0 to 70 degrees, and at the distal interphalangeal (DIP) joint, 15 to 30 degrees.  X-rays of the finger were negative.  The x-ray examination report specifically noted that previously demonstrated medial curvature of the left index finger was no longer evidenced.  The diagnosis was residuals of strain of the left index finger with hypersensitivity of the nerves of the finger.

A May 2006 VA examination report shows complaints of decreased strength and dexterity in the left hand, tenderness, and limitation of motion.  It was noted that the right hand was the dominant hand.  On physical examination there was no ankylosis or deformity of one or more digits.  There also was no gap between the thumb pad and tips of the fingers on attempted opposition of the thumb to fingers; or gap between finger and proximal transverse crease of hand on maximal flexion of the finger.  Hand strength and dexterity were not normal; there was mild modality affected in probing and limited pinch due to range of motion of the PIP joint.  He also had numbness of the entire index finger due to motion; and pinching at the tip gives the PIP joint pain.  Active range of motion was 0 to 90 degrees in the PIP joint; and passive range of motion was to 110 degrees, becoming painful at 85 degrees.  There was no additional limitation of motion after repetitive use.  X-ray examination showed no fractures or dislocations identified; and no significant degenerative changes; the carpal bones were intact.  The diagnosis was old strain of the PIP joint in the left index finger with limited range of motion.

An increased rating is not available under DC 5225, under either the old or new rating criteria, because 10 percent is the highest rating provided under this code.  There were no findings of extremely unfavorable ankylosis, so as to warrant a rating as amputation under DCs 5152 through 5156.  The May 2006 VA examination report specifically found that there was no ankylosis or deformity of one or more digits. 

The Note at the new Code 5225 requires VA to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  The Veteran contends that he should receive a separate/higher rating for loss of use of the left index finger due to the service-connected disability.  The Board acknowledges that the medical evidence shows decreased grip strength and dexterity, as well as inability to make a complete fist with the left hand because of the left index finger.  However, the Veteran does not contend, nor does the evidence show, that any other digits on the left hand are ankylosed or limited in motion as a result of his service-connected residuals of sprain to the left index finger.  The May 2006 VA examination report noted that there was no gap between the thumb pad and tips of the fingers on attempted opposition of the thumb to fingers, or gap between the finger and proximal transverse crease of the hand on maximal flexion of the finger.  Regarding the weakness and overall impairment in the hand including the thumb and wrist, the Board finds that this is contemplated by the separate neurological rating that is addressed in the section below.  

The Board has considered whether the Veteran's left index finger disability causes permanent loss of use of the left hand.  The provisions of 38 U.S.C.A. § 1114(k) provides additional monthly compensation for loss of use of a hand.  The term "loss of use" is defined by regulation as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  Again, the medical evidence shows decreased grip strength and dexterity, as well as inability to make a complete fist with the left hand because of the left index finger.  However, the Veteran does not contend, nor does the evidence show, that any other digits on the left hand are ankylosed or limited in motion as a result of his service-connected residuals of sprain to the left index finger.  Thus, loss of use of the hand is not shown.  

The maximum rating allowed under DC 5225 for limitation of motion of the index finger is 10 percent.  38 C.F.R. § 4.71a , DC 5225 (2011).  VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated, as is the veteran's situation.  Cf. VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40  and 4.45 "when a veteran has received less than the maximum evaluation" under Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that remand for the Board to consider functional loss due to pain was not appropriate where the claimant was already receiving the maximum disability rating available for limitation of motion); Spurgeon  v. Brown, 10 Vet. App. 194, 196 (1997) (although the Board is required to consider the effect of the Veteran's pain when making a rating determination, the rating schedule does not require a separate rating for pain).  Therefore, an increased disability rating based on functional loss is not available. 

Other potentially applicable rating codes include DC 5153 for amputation of index finger.  Under the old and revised versions of DC 5153, amputation of the index finger through the middle phalanx or at the distal joint of either a major or minor hand is rated as 10 percent disabling.  A maximum 20 percent rating requires amputation without metacarpal resection at the proximal interphalangeal joint, or proximal thereto, for the minor hand; or metacarpal resection (more than one-half the bone lost) on the minor hand.  There have been no findings of amputation at the proximal interphalangeal joint, or proximal thereto, to warrant the assignment of a 20 percent rating.  While there are some findings of limitation of motion in the DIP and PIP joints, there have there been no findings of rotation or angulation of a bone. 

Additionally, the Board has considered whether a separate rating for arthritis of the left index finger is warranted under 38 C.F.R. § 4.71a, DC 5003, as asserted by the Veteran.  Under DC 5003, degenerative or traumatic arthritis established by x-ray findings are to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated as noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint or group of minor joints. 38 C.F.R. § 4.71a , DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

In this case, although a June 2003 VA outpatient treatment record notes degenerative joint disease of the left forefinger, VA x-ray examination in May 2006 showed no significant degenerative changes in the left index finger.  Regardless, as discussed above, the Veteran is now in receipt of a 10 percent disability rating based on limitation of motion with pain and functional loss of the index finger under 38 C.F.R. § 4.71a , DCs 5225-5229.  Even though the Veteran is granted service connection for arthritis of the left index finger, as the symptomatology for residuals of sprain to the left index finger is overlapping with any symptomatology associated with arthritis, a separate rating for arthritis under DC 5003 is not warranted in this case.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

For all the foregoing reasons, the Board finds that the evidence of record does not support the assignment of a rating in excess of 10 percent for residuals of sprain to the left index finger with arthritis.  Therefore, entitlement to an increased rating for the impairment associated with residuals of sprain to the left index finger with arthritis is not warranted.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

To the extent that the Veteran has contended that his residuals of sprain to the left index finger with arthritis is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hypersensitivity of nerves in the left index finger, median nerve, and wrist

In addition to considering the orthopedic manifestations of the Veteran's left index finger disability, VA regulations also require that consideration be given to any objective neurologic abnormalities associated with this disability, which are to be evaluated separately under an appropriate diagnostic code. 

The June 2005 rating decision granted service connection for hypersensitivity of the nerves of the left index finger, median nerve, and wrist, secondary to sprain of the left index finger, assigning a 20 percent rating from October 21, 2004 under 38 C.F.R. § 4.124a, DC 8515 for paralysis of the median nerve.

Under DC 8515, a 10 percent rating is assigned for mild incomplete paralysis of the median nerve of the minor hand; a 20 percent rating is assigned for moderate incomplete paralysis of the median nerve of the minor hand; a 40 percent rating is assigned for severe incomplete paralysis of the median nerve of the minor hand; and a 60 percent rating is assigned for complete paralysis of the median nerve of the minor hand, which contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a , DC 8515. 

The Board notes that, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.  Additionally, the Board notes that, under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6. 

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a , Note.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis. 38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve, will be that equal to moderate incomplete paralysis. 38 C.F.R. § 4.124. 

A February 2005 VA examination report shows the Veteran stated that he had real hypersensitivity of the left index finger, mainly along the radial side of his finger, with tenderness at the PIP joint.  He had no fracture, electromiographic or nerve conduction study of his upper extremity.  Examination of the left index finger showed a slightly swollen PIP joint with definite hypersensitivity along the nerves in the left index finger and median nerve, as well as the wrist.  He had positive Tinel's sign over the median nerve in the left wrist also.  The diagnosis was residuals of strain of his left index finger with hypersensitivity of the nerves of the finger.

A June 2006 VA examination report shows complaints of left hand weakness and pain.  He also stated that he had nerve involvement, which caused left index finger pain and numbness.  On examination of muscle functions, it was noted that the upper interosseous and lumbricals were weak and very tender to touch.  All thumb movements were painful; and he could not grip with the left hand or make a sign of an "O" using the thumb and index finger.  The thumb and index finger were swollen when compared to the right side.  The affected nerves were the median and ulnar nerves.  Sensory function showed abnormal examination of the index finger and thumb involving hyperesthesia.  The affected nerves were the left median and possibly ulnar.  Reflex examination showed 1+ in the left finger jerk.  The diagnosis was partial left median and ulnar nerve injury with left hand weakness and pain.  It was noted that the Veteran was prevented from doing exercise or recreation and was severely to moderately limited in chores, shopping, sports, traveling, bathing, dressing, and grooming.  The examiner found that the etiology of the Veteran's nerve symptomatology of the left hand was caused by or a result of the in-service injury when he sustained a left wrist sprain. 

The Board finds that, based on the evidence of record, the Veteran's hypersensitivity of the left index finger, median nerve, and wrist, does not warrant a rating higher than 20 percent under 38 C.F.R. § 4.124a , DC 8515.  The medical evidence shows hypersensitivity to the nerves in the left index finger, median nerve, and wrist, resulting in pain and weakness in the function of the hand, left index finger, and thumb.  The Veteran also has significant impairment due to functional limitations.  While the Veteran has serious neurological problems with his left hand, the impairment is more closely analogous to moderate incomplete paralysis, rather than severe incomplete paralysis.  The Veteran is still able to hold things in his left hand, albeit, for limited periods of time.  Moreover, the involvement of the left median and ulnar nerve is primarily sensorial, causing numbness and diminished sensation, but resulting in no paralysis.  There is no medical evidence that the 20 percent rating assigned does not adequately compensate the Veteran for his functional limitations.  

While both the median and ulnar nerves, as well as the thumb are affected by the service-connected left index finger disability, separate neurological ratings for each group of nerves or digits is not warranted, as the impairment associated with each area of the hand and wrist affects the same function of weakness in grip strength and pain in the left hand and wrist.  To compensate the Veteran multiple times for the same impairment is prohibited under VA law.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Moreover, in making this determination, the Board reiterates that pursuant to the amputation rule, the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed, which in this case means that the combined rating for the overall left index finger disability at issue must not exceed a 20 percent evaluation for amputation of the index finger of the minor hand. 38 C.F.R. § 4.68 ; 38 C.F.R. § 4.71a , DC 5151. 

Accordingly, the Board finds that a 20 percent disability rating, but not higher, is appropriate for the neurological manifestations of the Veteran's left index finger disability.

V.  Inferred TDIU

An inferred claim for a total disability rating due to individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The Veteran reported in June 2006 that his left index finger disability interfered with his work typing and that he had to quit working in September 2004 because of this.  He had previously stated in September 2004, however, that he was laid off from his job; and in a March 2005 statement indicated that he was laid off after 26 years due to a reduction in work force.  While the left index finger would certainly affect the Veteran's employability, particularly with jobs requiring manual dexterity, the record does not show the Veteran has been rendered unemployable as a result of his service-connected left index finger disabilities.  Therefore, any inferred TDIU claim is inapplicable in this case.

VI.  Extraschedular Rating

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b). To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b). 

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's residuals of sprain to the left index finger and hypersensitivity to the nerves of the left index finger, median nerve, and wrist are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably 

describe his disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim. 
 
ORDER

Entitlement to service connection for arthritis of the left index finger is granted.

Entitlement to service connection for loss of use of the right hand due to arthritis, secondary to the service-connected residuals of sprain to the left index finger is denied.

Entitlement to an effective date of December 4, 1998, but no earlier, for a 10 percent rating for residuals of sprain to the left index finger is granted, subject to the law and rules governing payment of monetary benefits.

Entitlement to an effective date prior to October 21, 2004 for a 20 percent rating for hypersensitivity of the nerves of the left index finger, median nerve, and wrist is denied.  

Entitlement to an increased rating in excess of 10 percent for residuals of sprain to the left index finger (now with arthritis as granted by the Board above), to include consideration of loss of use, is denied.

Entitlement to an initial rating in excess of 20 percent for hypersensitivity of the nerves of the left index finger, median nerve and wrist is denied.


REMAND

The Veteran seeks service connection for a back disability.  Specifically he states that when he fell injuring his left index finger, the left side of his body was pushed inward due to the fall and that while he was treated for his finger he failed to mention the intermittent pain he was having on the left side of his body.  He indicated that he later was found to have spondylolisthesis of the lumbar spine during an employment physical soon after his discharge from service, which the Veteran attributes to the injury in service.  The Veteran submitted a VA Form 21-4142 authorizing VA to obtain this employment physical but there is no indication that efforts were made to obtain these records.

Also, the record shows that the Veteran received chiropractic treatment as early as 1995 from Chiropractic Health Center in Baton Rouge, Louisiana.  Specifically, a printout from this facility notes charges for spinal treatment dated from August 9, 1995 to November 6, 1995.  As these records are relevant to the Veteran's service connection claim for a back disorder reasonable efforts should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of the Veteran's complete treatment records from Uniroyal Chemical (Dr. Sances) in Baton Rouge, Louisiana in the 1970s; Georgia Gulf (Dr. James Grace) in Plaquemine, Louisiana in 1977; and Chiropractic Health Center in Baton Rouge, Louisiana dated from August 1995 to November 1995.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.  

2.  After completing any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


